Case 1:09-cr-00341-VM Document 429 Filed 06/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA, :
09-CR-0341 (VM)
- against - : ORDER
HECTOR RAYMOND PENA, :
Defendant. :
ae ee ee xX

VICTOR MARRERO, United States District Judge.

By letter dated May 18, 2020, defendant Hector Raymond
Pena (“Hector Pena”) requested confirmation regarding
whether the Court would appoint counsel to assist him in
challenging his conviction, at least in part, pursuant to

United States v. Davis, 139 S.ct. 2319 (2019). (See Dkt.

 

No. 428.) In his letter, Pena noted that the Court
appointed counsel for his brother Jose Pena, and that Jose
Pena raises issues that appear substantially identical to
those raised by Hector Pena. (See id.)

The Court has deferred ruling on Hector Pena’s request
for appointment of counsel until the completion of briefing
on Jose Pena’s apparently substantially identical Davis
claims. The Court will review Hector Pena’s application for
counsel upon completion of briefing on Jose Pena’s claims
in order to determine whether the appointment of counsel

for Hector Pena would still be warranted.
Case 1:09-cr-00341-VM Document 429 Filed 06/02/20 Page 2 of 2

Counsel for Jose Pena has previously indicated to the
Court that his ability to brief his client’s claims is
contingent on resolution of Jose Pena’s pending appeal
before the United States Court of Appeals for the Second

Circuit. (See Pena v. United States, No. 20-144 (2d Cir.

 

Jan. 13, 2020). The Second Circuit has temporarily stayed
decision on Jose Pena’s request for leave to file a motion
based on Davis, noting that pending cases before the United
States Supreme Court and the Second Circuit may affect its
decision as to Jose Pena. (See id. at Dkt. No. 23.) Once
the Second Circuit has resolved Jose Pena’s appeal, this
Court will order the expeditious completion of briefing on
Jose Pena’s motion and address Hector Pena’s motion for
appointment of counsel shortly thereafter. The Clerk of
Court is hereby ordered to mail this Order to Hector Pena

at Atwater United States Penitentiary, P.O. Box 019001,

Atwater, CA 95301.

SO ORDERED.

Dated: New York, New York
O02 June 2020

J 7? OP ep
VG fo Ep

 

 

“Victor Marrero
OU: Sabed.
